EXHIBIT 10.1



CENTURY ALUMINUM COMPANY
RESTORATION PLAN


Section 1-Purpose


Century Aluminum Company (the "Employer") adopts the Plan set forth herein to
provide a means by which the Employer can provide additional retirement benefits
on behalf of certain executive and management Employees whose company
contributions under the Employer's 401(k) plan are restricted by the
compensation limit in Section 401(a)(17) of the Internal Revenue Code.


The Plan is intended to be a nonqualified deferred compensation plan that
complies with the provisions of Section 409A of the Internal Revenue Code. The
Plan is intended to be an unfunded plan maintained primarily for the purpose of
providing deferred compensation benefits for a select group of management or
highly compensated employees under Sections 201(2), 301(a)(3) and 401(a)(1) of
the Employee Retirement Income Security Act of 1974.


Section 2-Definitions


As used in the Plan, including this Section 2, references to one gender shall
include the other and, unless otherwise indicated by the context:


2.1    "Account" means the bookkeeping account maintained with respect to each
Participant under the Plan, which shall be credited with Employer contributions
and deemed investment gains or losses in accordance with Section 4.


2.2    "Beneficiary" means the person, persons, entity, or entities designated
or determined pursuant to the provisions of Section 5.5 of the Plan.


2.3    "Board" means the Board of Directors of Century Aluminum Company.
2.4    "Cause" shall have the meaning given that term in the Employer's
Executive Severance Plan, as such may be in effect from time to time.


2.5    "Code" means the Internal Revenue Code of 1986, as amended.


2.6    "Committee" means the Compensation Committee of the Board.


2.7    "Compensation" means "compensation" as defined in the 401(k) Plan for
purposes of Employer contributions thereto, but without regard to the limit
imposed by Section 401(a)(17) of the Code.


2.8    "Crediting Date" means the date each year that Employer contributions are
to be credited to Accounts, which will be on or about January 30 after each Plan
Year end.


2.9    "Disability" shall mean when a Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, if the Participant is receiving income replacement benefits for
a period of not less than 3 months under an accident and health plan covering
employees of the Employer, or a determination by the Social Security
Administration that a disability exists within the meaning of the Social
Security Act.



--------------------------------------------------------------------------------



2.10    "Effective Date" means December 8, 2015. Employer contributions made
under Section 4.2 for the 2015 Plan Year shall be based on Compensation for the
entire Plan Year, or from the effective date indicated in the Participant's
Eligibility Notice, if earlier or later.


2.11    "Eligibility Notice" means a notice similar to the sample set forth as
Annex A to this Plan under which the Employer notifies the Employee of
eligibility to participate in the Plan, and the terms thereof and after which
the Participant makes certain distribution elections allowed hereby on a form
like that attached as Annex B. Eligibility Notice and Participant elections may
be given in electronic form in a format similar to Annexes A and B.
2.12    "Employee" means an individual in the service of the Employer whose
relationship with the Employer is the legal relationship of employer and
employee, and who is a member of a select group of highly compensated or key
management employees of the Employer.


2.13    "Employer" means Century Aluminum Company and any Related Employer that
adopts this Plan for the benefit of its employees. If any Related Employer(s)
adopt this Plan, Century Aluminum Company shall be the only entity authorized or
required to amend the Plan or administer it, and the other adopting Employers
shall be responsible solely for payments to their Employees who participate
hereunder.


2.14    "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.


2.15     "Excess Compensation" means a Participant's Compensation for a Plan
Year, but only to the extent that it exceeds the limit on Compensation taken
into account under the 401(k) Plan as a result of Code Section 401(a)(17) for
that Plan Year. If a Participant is eligible for this Plan for only part of a
Plan Year, the Participant's Compensation and the Code Section 401(a)(17) limit
for the entire Plan Year shall be determined, and then the net of those two
amounts will be prorated based on the number of days out of 365 in the Plan Year
in which the Participant was eligible hereunder, for purposes of arriving at
that Participant's Excess Compensation for the Plan Year.
  
2.16    "Investment Options" means the various investment options which
Participants may select as the assumed investments for their hypothetical
Account balances, as determined by the Employer from time to time. Beneficiaries
may direct the Employer as to such assumed Investment Options in the event of
the Participant's death and in such case, the provisions of this Section will
apply to such Beneficiaries. The Employer is not obligated in any way to
purchase such investment options under the Plan.


2.17    "Participant" means any Employee who has been designated by the
Committee as a Participant and who has been given an Eligibility Notice
indicating the effective date of such participation, the percentage of Excess
Compensation that will be contributed for the Participant's benefit, and when
the Account will be vested.


2.18    "Plan" means the Century Aluminum Company Restoration Plan, as herein
set out or as duly amended hereafter.


2.19    "Plan Year" means the twelve-month period ending on the last day of
December.


2.20    "Related Employer" means any employer that is a member of controlled
group of businesses or businesses under common control (within the meaning of
Section 414(b) or (c) of the Code) with Century Aluminum Company, and which is a
participating employer in the 401(k) Plan.


2.21    "401(k) Plan" means the Century Aluminum Company 401(k) Plan, as
amended.



2

--------------------------------------------------------------------------------



2.22    "Termination" or "Terminated" means the date of the Participant's
"separation from service," as defined in Section 409A (and as determined by
applying the default presumptions in Treas. Reg. §1.409A-1(h)(1)(ii)), which,
for avoidance of doubt, will typically not occur simply as a result of change in
duties, hours or change in status to independent contractor rather than
employee.


2.23    "Trust" means the funding vehicle, if any, established by the Employer
and the Trustee to hold assets in connection with the Plan. The Employer may,
but is not required to, establish a Trust. Any such Trust must be a revocable
grantor "rabbi" trust that substantially satisfies the requirements of Revenue
Procedure 92-64 or successors thereof.


2.24    "Trustee" means the person, if any, designated by the Employer from time
to time as the trustee of the Trust.


2.25    "Valuation Date" means each December 31, as of which a valuation of each
Participant's Account under the Plan will be made. The Employer may provide for
additional Valuation Dates in its discretion up to an including each business
day on which the securities markets are open.
Section 3-Participation


The Committee in its discretion may designate an Employee as a Participant in
the Plan by sending that Employee an Eligibility Notice in substantially the
form attached hereto an Annex A, or such other electronic method that the
Committee may establish, and the Employee will become a Participant and begin
receiving Employer contributions as of the prospective date designated by the
Committee on such notice. The Committee may designate that any Participant will
cease participation in the Plan and no longer receive any Employer contributions
for future Plan Years effective as of any future date by written notice to the
Participant and eligibility hereunder shall automatically cease when the
Participant ceases to be treated as an employee for tax withholding of wages on
the payroll records of the Employer, in each case subject to one last annual
Account credit for contributions for a prorated amount for such year. A
Participant who incurs a Termination and later returns to work for the Employer
will not resume participation in the Plan unless and until the Committee so
determines, whether or not the Participant has an Account remaining under the
Plan on the date of the return to employment.


Section 4-Contribution Credits and Accounting


4.1    General. All contributions made for a Participant under this Plan will be
made solely in the form of credits to such Participant's Account. Although they
may be described as "contributions" in this Plan or for purposes of Participant
communication, such credits will be solely in the form of entries to a
bookkeeping Account and will be fully subject to the provisions of Section 7.2
hereof. By accepting an Employer contribution, a Participant will for all
purposes be deemed to have assented to the terms and provisions of this Plan and
to all amendments hereto.


4.2    Amount of Contributions; Crediting Date. On each Crediting Date,
beginning in January 2016, the Employer shall credit to the Account of each
Participant employed for any period in the prior Plan Year an amount equal to
the percentage set forth on the Participant's Eligibility Notice, multiplied by
the such Participant's Excess Compensation for the Plan Year ending just prior
to that Crediting Date (or the portion thereof after eligibility if specified in
the Eligibility Notice). If any Participant does not have Excess Compensation in
a Plan Year, the Participant will not receive any Employer contributions under
this Plan for that Plan Year.



3

--------------------------------------------------------------------------------



4.3    Establishment of Accounts. A bookkeeping Account will be established in
the name of each Participant and maintained by the Employer. A Participant's
Account will be credited and debited, as applicable, with credits for
contributions, Investment returns and losses, expenses, and payments and
distributions pursuant to the provisions of this Plan, and any other information
deemed necessary by the Employer to administer such Account. Each Participant's
Account is the basis for determining the Participant's benefits under the Plan.
4.4    Deemed Earnings or Loss Credited. The Employer will allocate the
contribution credits made pursuant to Section 4.2 as directed by the Participant
among the assumed Investment Option(s). The Employer shall have no obligation to
actually invest any Account hereunder in accordance with this deemed investment
provision. This provision is merely a mechanism for determining the amount
eventually payable to Participants. The amount credited to the Participant's
Account will be increased or decreased as of each Valuation Date based upon the
assumed investment returns of the Participant's elected Investment Option(s) and
any expenses of the Plan charged to such Account. Such deemed earnings or losses
shall be credited as soon as possible after each Valuation Date based on the
balance deemed in the Account as of the beginning of the period since the last
Valuation Date, equitably adjusted for any intervening credits of contributions
thereto or withdrawals therefrom.
4.5    Available Investment Options. The available Investment Options will be
communicated to Participants from time to time and may be changed or eliminated
in the exercise of its sole and absolute discretion at any time by the Employer,
with written notice to the Participants within a reasonable time after a change
or elimination. The Employer will determine a default Investment Option in which
amounts assumed to be credited to a Participant's Account will be deemed to be
invested if a Participant does not provide investment directions with respect to
the Participant's Account. The Employer, and, if applicable, the Trustee, will
be fully protected by relying on such default provisions.


4.6    Transmission of Investment Directions. Investment directions must be (i)
communicated through the medium designated by the Employer, (ii) effective
prospectively only, and (iii) apply only as to assumed Investment Options then
available under the Plan. Directions will be effective as promptly as
practicable after receipt, as determined by the Employer. Until an investment
direction becomes effective, the Employer, and, if applicable, the Trustee, will
be fully protected in following the Participant's most recent previous
investment direction. The Employer may permit Participants to transmit
investment directions to any provider of an assumed Investment Option. In such
case, the Participant will be deemed to be acting as the delegate of the
Employer and not as the owner of such Investment Option.


4.7    Losses. The Employer, and, if applicable, the Trustee will not be
accountable or liable in any manner for any investment losses to a Participant's
Account incurred in connection with implementing the directions of the
Participant with respect to the deemed investment of the Participant's Account
or due to any reasonable administrative delay in implementing such directions.
 
4.8    No Fiduciary Relationship.    Neither the Employer, the Trustee, any
record keeper or investment issuer, nor any person performing services regarding
the Plan, is a fiduciary to the Participant or responsible for or liable for any
damage or loss or expense or other claim that may arise from that Participant's
or Beneficiary's investment direction or exercise of control (or from that
Participant's or Beneficiary's failure to exercise the Participant's right of
investment direction and control).
4.9    Vesting of Accounts. Each Participant will be vested in the amounts
credited to the Participant's Account attributable to Employer contributions
made pursuant to Section 4.2 after 5 years have elapsed since the Participant's
date of hire with the Employer, if the Participant has not experienced a
Termination before such date (or such later date or longer or shorter period, if
any, for vesting as specified

4

--------------------------------------------------------------------------------



in the Participant's Eligibility Notice); provided, however, that (i) even
vested amounts contributed by the Employer will be forfeited upon a Termination
for Cause, and (ii) the Participant will be 100% vested if Termination is the
result of death or Disability, and (iii) the Participant will be 100% vested if
Termination occurs during a Change in Control Protection Period or Acquisition
Protection Period (as defined in the Employer's Executive Severance Plan) in
circumstances that would provide benefits to the Participant under such plan as
in effect from time to time, if the Participant is a participant therein.
4.10    Forfeitures. If Participant's Termination is determined to be for Cause,
then the entire Account (even if otherwise "vested" under Section 4.9) will be
forfeited immediately upon such Termination. If a Participant is not fully
vested in any portion of the amounts credited to the Participant's Account when
the Participant's has a Termination for a reason other than Cause, the
Participant will forfeit the unvested portion of the Account immediately upon
Termination. Furthermore, if Participant, at any time before all payments due
hereunder are paid, fails to comply with the Participant's obligations under
Sections 10 (Protections of Property) and 11 (Noncompete and Other Matters) of
the Employer's Executive Severance Plan, the Company may cease payment hereunder
and any further amounts due shall be deemed a "disputed payment" for purposes of
Code Section 409A-2(g) payable only as and if required as a result of the
dispute resolution provisions in that plan.


4.11    Statement of Benefits. Periodically, the Employer shall submit to
Participants a statement in such form as the Employer deems desirable, setting
forth the amount credited to the Deferred Compensation Account as of the most
recent Valuation Date. Each Account Statement furnished by (or on behalf of) the
Employer is intended as a legally significant statement of the Participant's
current Account; if within 90 days after its delivery, the Participant (or
Beneficiary or alternate payee) has not delivered a written objection as to its
accuracy, the Account shall then be considered final and conclusive.


Section 5-Distributions


5.1    When Distributions Begin.    Distribution of vested Accounts will be
triggered by any Termination (to begin 7 months thereafter) other than one on
account of death or Cause, or by death before Termination (to be paid at the
time provided in Section 5.2 below). In addition, all Accounts will be
distributable upon termination of the Plan in accordance with Section 9.1
thereof.


5.2    Forms of Payment.    Within 30 days following the date of the
Participant’s Eligibility Notice, each Participant must elect the form in which
Accounts will be paid. Participants may choose among a lump sum or installments
for a period of 2-10 years (as Participant designates), with separate elected
payment forms allowed for benefits that begin on account of (i) death versus
(ii) other Termination events. The Participant may also elect, in the event that
Participant dies before all installment payments have been made, that (j) such
installment payments to continue to be paid to the Beneficiary over the
originally elected installment period; or (k) Account value will be paid out as
a lump sum as soon as practicable. In all cases, if the Participant does not
make an election of payment form, then the Account will be paid in a lump sum.


5.3    Installment Form of Benefits. The period over which any installment
payments required hereunder are payable will be at least two years and not more
than ten years. Installment payments will be made annually and the amount of
each installment will be a fraction of the vested amount then credited to the
Participant's Account as of the installment payment date, the numerator of which
is one and the denominator of which is equal to the total number of installments
remaining to be paid (including the installment to be paid on that installment
payment date) or the vested amount remaining in the Account, if less. Vested
amounts credited to the Participant's Account will continue to be credited or
debited for deemed investment returns pursuant to Section 4 until distributed to
the Participant.



5

--------------------------------------------------------------------------------



5.4    Beneficiary. A Participant may file with the Employer a written or
electronic designation of the Participant's primary and contingent Beneficiary
which indicates the individual or entity who may receive benefits payable under
this Plan upon the Participant's death and will not be effective if it names a
person other than the Participant’s spouse at the date of death, unless that
spouse consented on the designation form to appoint another Primary Beneficiary
for any part of the Participant’s Account. A Beneficiary designation form or a
change or revocation thereof will be effective only upon receipt of the form by
the Employer prior to the Participant's death. Any change of Beneficiary
designation form properly filed with the Employer will revoke all prior
Beneficiary designation forms. If a properly completed Beneficiary designation
form is not filed with the Employer before the Participant's death or if every
designated beneficiary has predeceased the Participant, any Plan benefit payable
because of a Participant's death then the Participant shall be deemed to have
designated the following Beneficiaries (if living at the time of the death of
the Participant) in the following order of priority:


•
The Participant's spouse, provided the benefit is not disclaimed in accordance
with state law;

•
The Participant's children, including adopted children, in equal shares; and

•
The Participant's estate.



5.5    Effect of Payment. The payment to the Participant or Beneficiary shall
completely discharge the Employer's obligations under this Plan.
5.6    Permissible Delays in Payment. Distributions may be delayed beyond the
date payment would otherwise occur in accordance with the forgoing provisions of
this Section 5 in any of the following circumstances as long as the Employer
treats all payments to similarly situated Participants on a reasonably
consistent basis:


(a)
The Employer may also delay payment if it reasonably anticipates that the making
of the payment will violate federal securities laws or other applicable laws
provided payment is made at the earliest date on which the Employer reasonably
anticipates that the making of the payment will not cause such violation.



(b)
The Employer reserves the right to amend the Plan to provide for a delay in
payment upon such other events and conditions as the Secretary of the Treasury
may prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.



5.7    Permitted Acceleration of Payment. The Committee may permit acceleration
of the time or schedule of any payment or amount scheduled to be paid pursuant
to a payment under the Plan provided such acceleration would be permitted by the
provisions of Reg. Sec. 1.409A-3(j)(4) (which regulation requires that no
Participant be allowed to elect whether to exercise this discretion with respect
to such Participant's Account), including the following events:
(a)
Domestic Relations Order. A payment may be accelerated if such payment is made
to an alternate payee pursuant to and following the receipt and qualification of
a domestic relations order as defined in Code Section 414(p).

(b)
Compliance with Ethics Agreements and Legal Requirements. A payment may be
accelerated as may be necessary to comply with ethics agreements with the
Federal government or as may be reasonably necessary to avoid the violation of
Federal, state, local or foreign ethics law or conflicts of laws, in accordance
with the requirements of Code Section 409A.

(c)
De Minimis Amounts. A payment may, in the Committee's discretion, be accelerated
and paid in a lump sum if (i) the Employer exercises such discretion in writing,
(ii) the amount of the payment is not greater than the applicable dollar amount
under Code Section 402(g)(1)(B),


6

--------------------------------------------------------------------------------



and (iii) at the time the payment is made the amount constitutes the
Participant's entire interest under the Plan and all other plans that are
aggregated with the Plan under Reg. Sec. 1.409A-1(c)(2).
(d)
FICA Tax. A payment may be accelerated to the extent required to pay the Federal
Insurance Contributions Act tax imposed under Code Sections 3101, 3121(a) and
3121(v)(2) of the Code with respect to compensation deferred under the Plan (the
"FICA Amount"). In general, the FICA amount with respect to any Employer
contributions will be taken from wages otherwise payable to the Participant in
cash, if any are available at the time the FICA amount is due. Additionally, a
payment may be accelerated to pay the income tax on wages imposed under Code
Section 3401 of the Code on the FICA Amount and to pay the additional income tax
at source on wages attributable to the pyramiding Code Section 3401 wages and
taxes. The total payment under this subsection (d) may not exceed the aggregate
of the FICA Amount and the income tax withholding related to the FICA Amount.

(e)
Section 409A Additional Tax. A payment may be accelerated if the Plan fails to
meet the requirements of Code Section 409A; provided that such payment may not
exceed the amount required to be included in income as a result of the failure
to comply with the requirements of Code Section 409A.

(f)
Other Events. A payment may be accelerated in the Committee's discretion in
connection with such other events and conditions as permitted by Code Section
409A.



5.8    FICA and Other Employment Taxes. For each Plan Year, the Employer shall
withhold each Participant's share of FICA and other employment taxes related to
the Participant's Employer contributions for that Plan Year from the
Participant's salary or other payments actually paid to the Participant during
the Plan Year. If necessary (e.g., because of high payroll deductions that take
precedence) or desirable, the Employer may, at its sole election, instead reduce
the Participant's Employer contributions for the Plan Year in an amount equal to
the minimum amount required to be so withheld, along with related income taxes
on such withheld and remitted amounts, but only to the extent such withholding
and remission is consistent with Treasury Regulations under 409A of the Code.


Section 6-Administration by Committee


6.1    General. This Plan shall be administered by the Committee or its
delegates. The Committee shall have the authority in its sole discretion: (i) to
make, amend, interpret, and enforce such rules and regulations for the
administration of this Plan as it deems necessary or appropriate; and (ii) to
decide or resolve any and all questions, including claims for benefits, and make
any interpretations with respect to the Plan that may arise in connection with
the Plan. Notwithstanding the foregoing, the Board or the Committee in its
discretion may delegate any administrative duties and tasks to one or more
designated employees of the Employer. Any such delegation will be valid and
binding on all persons, and the person or persons to whom authority has been
delegated will, upon acceptance of such authority, have full power to act in all
matters so delegated until the authority expires by its terms or is revoked by
the Committee.


6.2    Agents. In the administration of this Plan, the Committee from time to
time may employ agents and delegate to them such administrative duties as it
sees fit (including acting through a duly appointed representative) and may
consult with counsel who may be counsel to the Employer.
    
6.3    Binding Effect of Decisions. The decision or action of the Committee with
respect to any question of interpretation or fact arising out of or in
connection with the administration, interpretation, and application of the Plan
and the rules and regulations promulgated hereunder shall be final, conclusive,
and binding upon all persons having any interest in the Plan.



7

--------------------------------------------------------------------------------



6.4    Indemnification of the Committee. The Employer shall indemnify and hold
harmless the members of the Committee and each of them against any and all
claims, losses, damages, expenses, or liabilities arising from any action or
failure to act with respect to this Plan, except in the case of willful
misconduct.


6.5    Employer Information. To enable the Committee to perform its functions,
the Employer shall supply full and timely information to the Committee on all
matters relating to the compensation of its Participants, the date and
circumstances of the Termination of its Participants, and such other pertinent
information as the Committee may reasonably require.


6.6    Correction of Errors. The Committee may correct errors and, so far as
practicable, may adjust any benefit or credit or payment accordingly. The
Committee in its discretion may waive any notice requirements in the Plan;
provided that a waiver of notice in one or more cases shall not be deemed to
constitute a waiver of notice in any other case.


6.7    Authority to Interpret Plan. Subject to the claims procedure set forth in
Section 10, the Committee shall have the duty and discretionary authority to
interpret and construe the provisions of the Plan and to decide any dispute that
may arise regarding the rights of Participants hereunder, including the
discretionary authority to construe the Plan and determine the facts important
to any determination, and to make determinations as to eligibility and benefits
under the Plan.


6.8    Third Party Advisors. The Committee may engage an attorney, accountant,
actuary, or any other technical advisor on matters regarding the operation of
the Plan and to perform such other duties as shall be required in connection
therewith, and may employ such clerical and related personnel as the Committee
shall deem requisite or desirable in carrying out the provisions of the Plan.


6.9    Expense Reimbursement. The Committee shall be entitled to reimbursement
by the Employer for its reasonable expenses properly and actually incurred in
the performance of its duties in the administration of the Plan.


Section 7-Contractual Liability; Unfunded Status


7.1    Trust and Trustee. The Employer may, but is not required to, establish a
Trust to fund its obligations under the Plan. Any such Trust will be based on
the model "rabbi trust" set forth in IRS Revenue Procedure 92-64 or successors
thereof. The benefits under this Plan will be paid from the Employer's general
assets, unless paid from such Trust. The Trustee of the Trust, if any, will have
the powers set forth in the agreement establishing the Trust.


7.2    Rights of Participants and Beneficiaries to Trust or Other Assets.
Notwithstanding any other provision of this Plan, all amounts deferred under the
Plan, all property and rights purchased with such amounts, and all income
attributable to such amounts, property, or rights will remain (until paid or
made available to the Participant or Beneficiary) solely the property and rights
of the Employer, subject only to the claims of the Employer's general creditors.
The obligations of the Employer to make payments pursuant to this Plan are
contractual only. No Participant or Beneficiary will have any secured or
preferred claim or lien on or to the assets of any Account maintained pursuant
to the Plan, or any interest in any specific assets of the Employer or assets
held in any Trust, including the Investments.
7.3    Legal Status of Plan; Not Tax-Qualified. This Plan is intended to be, and
shall be construed and administered as, an employee benefit pension plan under
the provisions of ERISA, and is intended to be an unfunded "top hat" plan under
Section 201(2) of ERISA, maintained primarily for the purpose of

8

--------------------------------------------------------------------------------



providing deferred compensation for a select group of management or highly
compen-sated employees. The Plan is not intended to be qualified under Section
401(a) of the Code. This Plan will be construed and enforced according to the
laws of the Commonwealth of Kentucky, to the extent not preempted by the Code
and ERISA, and the Plan will be interpreted in a manner consistent with the
maintenance of its status as a deferred compensation plan in accordance with
Code Section 409A. Reference to any section of the Code or ERISA will be deemed
to incorporate any required amendment of such section as necessary to maintain
the status of this Plan as a tax-deferred compensation plan. The invalidity or
unenforceability of any provision of this Plan shall not affect the validity or
enforceability of any one or more of the other provisions hereof. The parties
hereby agree that this Plan shall be so interpreted as to give effect and
validity to all the pro-visions hereof to the fullest extent permitted by law.
Section 8-Benefits Not Assignable; Facility of Payments


8.1    No Alienation or Assignment; QDROs. No right or benefit under the Plan
shall be subject to anticipation, alienation, sale, assignment, pledge,
encumbrance, or charge, and any attempt to anticipate, alienate, sell, assign,
pledge, encumber, or charge the same shall be void. No right or benefit
hereunder shall be in any manner liable for or subject to the debts, contracts,
or liabilities of the person entitled to such benefit. No part of the amounts
payable shall be, prior to actual payment, subject to seizure or sequestration
for the payment of any debts, judgments, alimony, or separate maintenance owed
by a Participant or any other person, or be transferable by operation of law in
the event of a Participant's or any other person's bankruptcy or insolvency. The
preceding sentences shall not apply to the creation, assignment, or recognition
of any right to any benefit payable with respect to a Participant pursuant to a
domestic relations order, unless such order is determined by the Committee or
its agent to be a qualified domestic relations order, as defined in Section
414(p) of the Code. Payment will be made to an alternate payee under a qualified
domestic relations order at the time and in the form the order specifies.
Nothing in this Section gives any Participant a right to receive a distribution
at any time other than as required under Section 5, or permits an alternate
payee to receive a form of payment not permitted under the Plan.


8.2    Facility of Payments. If the Committee determines, on the basis of
medical reports or other evidence satisfactory to the Committee, that the
recipient of any benefit payments under the Plan is incapable of handling his
affairs by reason of minority, illness, infirmity, or other incapacity, the
Committee may direct the Employer to disburse such payments to a person or
institution designated by a court with jurisdiction over such recipient or to a
person or institution otherwise having the legal authority under applicable
state law for the care and control of such recipient. The receipt by such person
or institution of any such payments therefore, and any such payment to the
extent thereof, shall discharge the liability of the Employer, the Plan, and the
Committee for the payment of benefits hereunder to such recipient.


Section 9-Amendment and Termination of Plan


9.1    Termination of the Plan. The Employer reserves the right to terminate the
Plan by the action of its Board and distribute the Accounts of all Participants
as provided in Section 9.1.1, 9.1.2, or 9.1.3, or under such other circumstances
as permitted under guidance published by the Internal Revenue Service under Code
Section 409A. If the Employer terminates the Plan, no further Employer
contributions will be made, and the Account of each Participant will be
determined as if the Participant had experienced a Termination on the date of
Plan termination, and paid to the Participant as described in the applicable
subsection below.


9.1.1    Corporate Dissolution or Bankruptcy. The Employer may terminate the
Plan within 12 months of a corporate dissolution taxed under Code Section 331 or
with the approval of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A),
provided that all Accounts are distributed and included in the gross incomes of
Participants or Beneficiaries in the later of (i) the calendar year in

9

--------------------------------------------------------------------------------



which the Plan termination occurs or (ii) the first calendar year in which the
payment is administratively practicable.


9.1.2    Change in Control. The Employer may terminate the Plan within 30 days
before or 12 months after a Change in Control Event, provided that all Accounts
are distributed within 12 months of the effective date of Plan termination, and
that any substantially similar deferred compensation arrangements maintained by
the Employer also are terminated with all deferred amounts distributed within 12
months of termination. For purposes of this Section, a "Change in Control Event"
means a change in control of the Employer, a change in effective control of the
Employer, or a change in the ownership of a substantial portion of the
Employer's assets, the occurrence of which is objectively determinable, all
within the meaning of Code Section 409A and applicable guidance issued
thereunder.


9.1.3    Elimination of All Account-Based Deferred Compensation Arrangements.
The Employer may terminate the Plan at any time, provided that (i) the
termination is not made in the presence of a downturn in the financial health of
the Employer; (ii) the Employer and all Related Employers terminate any and all
other nonqualified deferred compensation plans or arrangements that would be
required to be aggregated with this Plan under Code Section 409A and guidance
issued thereunder; (iii) no payments are made to any Participant or Beneficiary
under this Plan within 12 months after the effective date of the Plan's
termination, except to the extent payments are otherwise due hereunder; (iv) all
Accounts are completely distributed within 24 months of the effective date of
the Plan's termination; and (v) neither the Employer nor any Related Employer
may adopt or maintain another plan or arrangement that would be required to be
aggregated with this Plan under Code Section 409A for a period of at least three
years after the date all necessary actions to terminate this Plan are taken.


9.2    Amendment. The Employer, at any time and for any reason, may amend or
modify the Plan in whole or in part by the action of its Board or the Committee.
No amendment or modification shall have the effect of reducing the value of a
Participant's vested Account in existence at the time the amendment or
modification is made (calculated as if the Participant had experienced a
Termination as of the effective date of the amendment or modification). Except
with respect to Employer rights to accelerate payment of benefits upon Plan
termination in Section 9.1, no amendment or modification of the Plan shall
affect the rights of any Participant or Beneficiary who is entitled to a
distribution under the Plan as of the effective date of the amendment or
modification.


Section 10-Claims Procedure


10.1    Presentation of Claim. Any Participant or Beneficiary who believes that
he or she is entitled to benefits under the Plan in an amount greater than or at
a time different than those received (a "Claimant") may deliver to the Committee
a written claim for a determination on the matter. Any claim that relates to the
contents of a notice received by the Claimant from the Plan must be made within
60 days after such notice was received by the Claimant. Any other claim must be
made within 180 days of the date on which the event that gave rise to the claim
occurred. All claims must state with particularity the determination desired by
the Claimant.


10.2    Notification of Decision. The Committee shall consider a Claimant's
claim and shall notify the claimant in writing of its determination within a
reasonable amount of time and not later than 90 days from the date on which the
claim was filed, unless special circumstances require an extension of time, in
which case the Committee shall notify the Claimant of its determination within
180 days of the date on which the claim was filed. In the event that special
circumstances require an extension of time, the Committee will

10

--------------------------------------------------------------------------------



provide the Claimant with written notice of the extension within the initial
90-day period, which notice shall explain the circumstances requiring an
extension and provide a date by which the Committee expects to render a decision
on the claim. If no notice is provided within the required time period, the
claim shall be deemed denied. Notice of the Committee's determination shall
provide either: (i) that the Claimant's requested determination has been made,
and the claim has been allowed in full; or (ii) that the Committee has reached a
conclusion that is contrary, in whole or in part, to the Claimant's requested
determination, in which case such notice shall set forth in a manner calculated
to be understood by the Claimant:


(i)
specific reason(s) for the denial of the claim or any part thereof;

(ii)
specific reference(s) to the pertinent Plan provision(s) upon which the denial
was based;

(iii)
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(iv)
an explanation of the claim review procedure set forth in Section 13.3 below,
including applicable time limits and a statement of such Claimant's right to
bring a civil action under Section 502(a) of ERISA in the event that the denial
is upheld on review.



10.3    Review of a Denied Claim. Within 60 days after receiving a claim denial
notice from the Committee (or 60 days after a deemed denial by inaction of the
Committee), a Claimant (or the Claimant's duly authorized representative) may
file with the Board, or a component thereof so appointed (the "Appeal
Committee"), a written request for a review of the denial of the claim.
Thereafter, the Claimant (or the Claimant's duly authorized representative)
shall have the right to: (i) review documents pertinent to the claim; (ii)
submit written comments or other documents or information; and (iii) request a
hearing, which the Appeal Committee in its sole discretion may grant or deny.
When reviewing a denied claim, the Appeal Committee shall take into account all
comments, documents, records, and other information submitted by the Claimant
(or his or her duly authorized representative) and relating to the claim,
without regard to whether such material or information was considered during the
initial benefit determination.


10.4    Decision on Review. The Appeal Committee shall render a decision on
review within a reasonable period of time and not later than 60 days after the
written request for review is filed, unless a hearing is held or other special
circumstances require additional time, in which case the Appeal Committee must
provide the Claimant with written notice of the extension within the initial
60-day period and must render a decision within 120 days after the written
request for review is filed. Any notice of extension must describe the
circumstances requiring the extension and provide a date by which the Appeal
Committee expects to render a decision. Notice of the decision on review shall
be written in a manner calculated to be understood by the Claimant and, if the
claim was denied in whole or in part, shall contain:


(i)    specific reason(s) for the decision;
(ii)
specific reference(s) to the pertinent Plan provision(s) upon which the decision
was based;

(iii)
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant to the claim; and

(iv)
a statement of the Claimant's right to bring a civil action under Section 502(a)
of ERISA.

10.5    Legal Review; Required Arbitration. Any and all disputes that may arise
in connection with, arising out of or relating to this Plan shall, after
exhaustion of the Claims Procedure set forth above, be submitted to final and
binding arbitration in Chicago, Illinois according to the Employment Arbitration

11

--------------------------------------------------------------------------------



Rules and Mediation Procedures of the American Arbitration Association at the
time in effect, and must be brought, or will be time-barred, within one year
after the Appeal Committee's affirmation of a denial of the claim, or, if
earlier, within three years after the facts or events giving rise to the
claimant's allegation(s) or claim(s) first occurred. If there is any conflict
between such rules and procedures and this Section, the provisions of this
Section shall prevail. The arbitration shall be conducted before a panel of
three arbitrators, one to be selected by each of the parties and the third to be
selected by the other two. The arbitrators may grant any remedy or relief,
including, but not limited to, specific performance of a contract or contractual
right and equitable or injunctive relief; provided, however, that the
arbitrators shall have no authority to order a modification or amendment of this
Plan. Judgment on the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof. The Participant understands that by
participating in this Plan, the Participant is affirmatively agreeing to this
binding arbitration and waiving the right to have a court determine the
Participant's rights, including under ERISA. THE PARTIES HERETO HEREBY WAIVE ANY
RIGHT TO A TRIAL BY JURY FOR ANY DISPUTES HEREUNDER.


10.6    Legal Fees. If any arbitration is brought under Section 10.5, the
parties will bear the expense of deposits and advances required by the
arbitrators in equal proportions, but such amounts shall be subject to recovery
as an addition or offset to any award. For any action brought in connection with
a termination of the Participant outside of the Change in Control Protection
Period and Acquisition Protection Period (as those terms are defined in the
Executive Severance Plan), the arbitrators may award to the prevailing party, as
determined by the arbitrators, all costs, fees and expenses related to the
arbitration which have been incurred by the prevailing party, including
reasonable fees and expenses of attorneys, accountants and other professionals.
For any action brought in connection with a termination during the Change in
Control Protection Period or Acquisition Protection Period (as those terms are
defined in the Executive Severance Plan) in which the Participant prevails on at
least one material claim at issue, the arbitrators shall award to the
Participant the reasonable fees and expenses of attorneys incurred by the
Participant in connection with any such claim on which the Participant has
prevailed.


Section 11-Miscellaneous Provisions


11.1    Limited Rights of Set off. Notwithstanding any other provision of this
Plan, the Employer may reduce the amount of any payment otherwise payable to or
on behalf of a Participant hereunder (net of any required withholdings) at the
time it would otherwise be paid (and not before) by the amount of any loan, cash
advance, extension of credit, or other obligation of the Participant to the
Employer that is then due and payable, and the Participant, by participating in
this Plan, shall be deemed to have consented to such reduction.


11.2    Notices. Each Participant and Beneficiary shall be responsible for
furnishing the Committee or its designee with his current address for the
mailing of notices and benefit payments. Any notice required or permitted to be
given to such Participant or Beneficiary shall be deemed given if directed to
such address and mailed by regular United States mail, first class, postage
prepaid. If any check mailed to such address is returned as undeliverable to the
addressee, mailing of checks will be suspended until the Participant or
Beneficiary furnishes the proper address. This provision shall not be construed
as requiring the mailing of any notice or notification otherwise permitted to be
given by posting or by other publication.


11.3    Correction of Errors. The Employer will have the right and authority to
correct errors of every sort, and each Participant hereby agrees as a
Participant as well as on behalf of any Beneficiary or Beneficiaries to any
method of error correction as the Employer may specify. The Employer may suspend
any payment until it is satisfied as to the correctness of the payment or to
allow the taking of legal action affecting such payment. The Employer may take
any action it deems appropriate to recover any payment made in error including,
without limitation, deductions from future benefits.

12

--------------------------------------------------------------------------------





11.4    Plan Expenses. All expenses incurred by the Employer and the Committee
in connection with the establishment and operation of the Plan may be paid by
the Employer, or may, at the Employer's direction, be assessed as an expense
against the Accounts of Participants to whom an expense is most applicable.


11.5    Lost Distributees. A benefit shall be deemed forfeited if the Committee
is unable to locate the Participant or Beneficiary to whom payment is due on or
before the fifth anniversary of the date payment is to be made or commence;
provided further, however, that such benefit shall be reinstated at its value at
the time of forfeiture if a valid claim is made by or on behalf of the
Participant or Beneficiary for all or part of the forfeited benefit.


11.6    Reliance on Data. The Employer and the Committee shall have the right to
rely on any data provided by the Participant or by any Beneficiary.
Representations of such data shall be binding upon any party seeking to claim a
benefit through a Participant, and the Employer and the Committee shall have no
obligation to inquire into the accuracy of any representation made at any time
by a Participant or Beneficiary.


11.7    Tax and Retirement Results Not Guaranteed. The Employer and Participants
acknowledge that the Employer may have to make informational reports of amounts
accrued hereunder to the Internal Revenue Service and other taxing authorities,
even before payments are made or the parties believe the benefits here under to
be taxable. The Employer does not represent or guarantee that any particular
federal or state income, estate, payroll, or other tax consequences will occur
because of Participant's participation in this Plan, nor that the retirement
benefits provided hereby, when combined with any tax-qualified benefits provided
by the Employer, will provide any particular percentage of pre-retirement pay or
adequate savings to maintain the Participant's desired standard of living in
retirement.


11.8    Risk. The Participants agree on behalf of themselves and their
designated Beneficiaries to assume all risk in connection with any decrease in
value of their Accounts which are deemed to be invested or reinvested in
accor-dance with the provisions of this Plan.


11.9    Receipt and Release for Payments. Any payment made from the Plan to or
with respect to any Participant or Beneficiary, or pursuant to a disclaimer by a
Beneficiary, shall be, to the extent thereof, in full satisfaction of all claims
hereunder against the Plan and the Employer with respect to the Plan. The
recipient of any payment from the Plan may be required by the Committee, as a
condition precedent to such payment, to execute a receipt and release with
respect thereto in such form as shall be acceptable to the Committee.


11.10    Headings. The headings and subheadings of the Plan have been inserted
for convenience of reference and are to be ignored in any construction of the
provisions hereof.


11.11    No Guarantee of Employment. The establishment of the Plan shall not be
construed as conferring any legal or other rights upon any Employee or any
persons for continuation of employment, nor shall it interfere with the right of
the Employer to discharge any Employee or to deal with him without regard to the
effect thereof under the Plan.


11.12    Merger or Consolidation; Assumption of Plan. No Employer shall
consolidate or merge into or with another corporation or entity, or transfer all
or substantially all of its assets to another corporation, partnership, trust,
or other entity (a "Successor Entity") unless such Successor Entity agrees to
assume the rights, obligations, and liabilities of the Employer under the Plan,
and upon such assumption the Successor

13

--------------------------------------------------------------------------------



Entity shall become obligated to perform the terms and conditions of the Plan.
Nothing herein shall prohibit the assumption of the obligations and liabilities
of the Employer under the Plan by any Successor Entity.


IN WITNESS WHEREOF, this Plan is adopted as of the Effective Date above, but
actually on the date signed as indicated below.




CENTURY ALUMINUM COMPANY
 
 
 
 
By:
  /s/ Jesse E. Gary
 
 
 
 
Title:
Executive Vice President, General Counsel & Secretary
 
 
 
 
Date:
  December 8, 2015
 
 
 
 
 
 
 
 
 
 










14